EXHIBIT 10.18

 

TENTH AMENDMENT TO SECOND AMENDED AND RESTATED  

MASTER CREDIT FACILITY AGREEMENT

 

(MAA II)

 

THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 16th day of December, 2005,
by and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”), and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware
corporation (“Lender”).

RECITALS

A.         Borrower is a party to that certain Master Credit Facility Agreement
dated as of the 22nd day of August, 2002, by and between Borrower and Lender,
which was amended and restated pursuant to that certain Amended and Restated
Master Credit Facility Agreement dated as of December 10, 2003, which has been
further amended and restated pursuant to that certain Second Amended and
Restated Master Credit Facility Agreement dated as of March 30, 2004, as amended
by that certain First Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2004, as further amended by that
certain Second Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of April 30, 2004, as further amended by that certain Third
Amendment to Second Amended and Restated Master Credit Facility Agreement dated
as of August 3, 2004, as further amended by that certain Fourth Amendment to
Second Amended and Restated Master Credit Facility Agreement dated as of August
31, 2004, as further amended by that certain Fifth Amendment to Second Amended
and Restated Master Credit Facility Agreement dated as of October 1, 2004, as
further amended by that certain Sixth Amendment to Second Amended and Restated
Master Credit Facility Agreement dated as of December 1, 2004, as further
amended by that certain Seventh Amendment to Second Amended and Restated Master
Credit Facility Agreement dated as of December 15, 2004, as further amended by
that certain Eighth Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2005, and as further amended by that
certain Ninth Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of September 23, 2005 (as amended from time to time, the
“Master Agreement”).

B.         All of the Lender's right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreements and Other Loan
Documents, dated as of August 22, 2002 and that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of December 10, 2003 and that
certain Assignment of Collateral Agreements and Other Loan Documents dated as of
March 31, 2004 (collectively, the “Assignment”). Fannie Mae has not assumed any
of the obligations of the Lender under the Master Agreement or the Loan
Documents as a result of the Assignment. Fannie Mae has designated the Lender as
the servicer of the Loans

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

contemplated by the Master Agreement. Lender is entering into this Amendment in
its capacity as servicer of the loan set forth in the Master Agreement.

C.        Borrower and Lender are executing this Amendment pursuant to the
Master Agreement to provide for (i) the addition of the Mortgaged Properties
commonly known as Highland Ridge and Spring Creek to the Collateral Pool, (ii)
the amendment of Schedule II to the Master Agreement, (iii) an increase in the
Variable Facility Commitment as set forth hereinafter, and (iv) a decrease in
the maximum amount by which the Commitment may be increased

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

Section 1.       Collateral Pool. Exhibit A to the Master Agreement is hereby
deleted in its entirety and replaced with the attached Exhibit A to reflect the
addition of Highland Ridge and Spring Creek as Additional Mortgaged Properties
in the Collateral Pool.

Section 2.       Schedule II. Schedule II to the Master Agreement is hereby
deleted in its entirety and replaced with the Schedule II attached to this
Amendment.

Section 3.        Expansion. The Variable Facility Commitment is hereby
increased by $9,893,000 and the definition of Variable Facility Commitment is
hereby replaced in its entirety with the following new definition:

“Variable Facility Commitment” means an aggregate amount of $587,251,000, which
shall be evidenced by the Variable Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Variable
Facility Commitment in accordance with Article VIII, and plus such amount as the
Borrower may elect to reborrow in accordance with Section 2.08, less such amount
as the Borrower may elect to convert from the Variable Facility Commitment to
the Fixed Facility Commitment in accordance with Article III and less such
amount by which the Borrower may elect to reduce the Variable Facility
Commitment in accordance with Article IX.

Section 4.        Reserved Amount. “Reserved Amount” means $12,749,000 unless
Borrower elects in writing a lesser amount not to exceed $600,000,000 minus the
amount of the Commitment in effect at any time, but in no event greater than
$12,749,000. The Fixed Facility Fee and the Variable Facility Fee shall not
increase with respect to the Reserved Amount in the event of an Expansion for so
long as the Borrower timely pays the Rate Preservation Fee on the Reserved
Amount.

Section 5.        Property Management Agreements. Exhibit AA is hereby deleted
in its entirety and replaced with the Exhibit AA attached to this Amendment.

Section 6.        Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

 

 


--------------------------------------------------------------------------------

 

 

Section 7.        Reaffirmation. The REIT and OP hereby reaffirm their
obligations under the Agreement as Borrower.

Section 8.        Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.

Section 9.       Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BORROWER:

 

MID-AMERICA APARTMENT COMMUNITIES,

INC., a Tennessee corporation

 

 

By:

__________________________________

Name: Al Campbell

Title:

Senior Vice President and Treasurer

 

 

MID-AMERICA APARTMENTS, L.P.,

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its general partner

 

 

By:

_____________________________

Name:

Al Campbell

 

                Title:Senior Vice President and Treasurer

 

[SIGNATURES FOLLOW ON NEXT PAGE]



 


--------------------------------------------------------------------------------

 

 

LENDER:

 

PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware corporation

By:                                                           

Name:

Sharon D. Singleton

Title:

Vice President

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

SCHEDULE OF INITIAL MORTGAGED PROPERTIES

AND INITIAL VALUATIONS

 

Property Name

County

Property Location

Initial Valuation

Abbington Place

Madison

Huntsville, AL

$4,670,000

Paddock Club Montgomery

Montgomery

Montgomery, AL

$10,370,000

Terraces at Towne Lake II

Cherokee

Woodstock, GA

$14,870,000

Terraces at Fieldstone

Rockdale

Conyers, GA

$20,700,000

Paddock Club Columbia I and II

Richland

Columbia, SC

$13,420,000

The Mansion

Fayette

Lexington, KY

$7,630,000

Brentwood Downs

Davidson

Nashville, TN

$14,600,000

Calais Forest

Pulaski

Little Rock, AR

$9,900,000

Southland Station II

Houston

Warner Robins, GA

$8,050,000

Fairways at Hartland

Warren

Bowling Green, KY

$10,900,000

Paddock Club Murfreesboro

Rutherford

Murfreesboro, TN

$14,160,000

Whisperwood

Muscogee

Columbus, GA

$49,900,000

River Trace I

Shelby

Memphis, TN

$8,975,000

Wildwood I

Thomas

Thomasville, GA

$3,825,000

Three Oaks I

Lowndes

Valdosta, GA

$3,950,000

Westbury Springs

Gwinnett

Lilburn, GA

$6,775,000

Hickory Farms

Shelby

Memphis, TN

$6,475,000

Gleneagles

Shelby

Memphis, TN

$6,850,000

The Oaks

Madison

Jackson, TN

$2,825,000

TPC Greenville

Greenville

Greenville, SC

$8,930,000

TPC Huntsville

Madison

Huntsville, AL

$17,800,000

Eagle Ridge

Birmingham

Birmingham, AL

$8,400,000

River Hills

Grenada

Grenada, MS

$1,600,000

Stonemill Village

Jefferson

Louisville, KY

$19,825,000

Woodwinds

Aiken

Aiken, SC

$7,000,000

Tanglewood

Anderson

Anderson, SC

$5,110,000

Wood Hollow

Duval

Jacksonville, FL

$22,800,000

Terraces at Towne Lake I

Cherokee

Woodstock, GA

$16,450,000

Grand Reserve

Fayette

Lexington, KY

$23,200,000

Belmere

Hillsborough

Tampa, FL

$11,150,000

Bradford Chase (WV)

Madison

Jackson, TN

$4,960,000

Crosswinds

Rankin

Jackson, MS

$13,420,000

Fairways at Royal Oak

Clermont

Cincinnati, OH

$9,800,000

Hermitage at Beechtree

Wake

Cary, NC

$8,720,000

Hidden Lake II

Fulton

Union City, GA

$7,050,000

High Ridge

Clarke

Athens, GA

$6,600,000

Howell Commons

Greenville

Greenville, SC

$12,380,000

Kirby Station

Shelby

Memphis, TN

$15,800,000

Lakepointe

Fayette

Lexington, KY

$4,425,000

Lakeside

Duval

Jacksonville, FL

$21,100,000

Marsh Oaks

Duval

Atlantic Beach, FL

$5,500,000

Napa Valley

Pulaski

Little Rock, AR

$10,500,000

Park Haywood

Greenville

Greenville, SC

$5,600,000

Park Place

Spartanburg

Spartanburg, SC

$6,470,000

Pear Orchard

Madison

Jackson, MS

$15,700,000

 

 

 


--------------------------------------------------------------------------------

 

 

 

Savannah Creek

DeSoto

Southaven, MS (Memphis suburb)

$9,550,000

Shenandoah Petersburg

Columbia

Augusta, GA

$9,567,000

Somerset

Hinds

Jackson, MS

$3,160,000

Southland Station I

Houston

Warner Robins, GA

$7,300,000

Steeplechase

Hamilton

Chattanooga, TN

$4,000,000

Sutton Place

DeSoto

Southaven, MS (Memphis suburb)

$10,800,000

Tiffany Oaks

Seminole

Altamonte Springs, FL

$14,750,000

Village

Fayette

Lexington, KY

$10,340,000

Westside Creek I

Pulaski

Little Rock, AR

$7,010,000

Willow Creek

Muscogee

Columbus, GA

$10,150,000

Links at Carrollwood

Hillsborough

Tampa, FL

$13,050,000

Grand View

Nashville

Nashville, TN

$26,805,000

Three Oaks II

Lowndes

Valdosta, GA

$4,737,000

Wildwood II

Thomas

Thomasville, GA

$3,950,000

Lighthouse Court

Clay

Orange Park, FL

$40,092,000

Colony at South Park

Aiken

Aiken, SC

$8,100,000

Woodstream

Guilford

Greensboro, NC

$11,300,000

Walden Creek

Henry

McDonough, GA

$12,783,000

Cedar Mill

Shelby

Memphis, TN

$9,130,000

Hamilton Pointe

Hamilton

Chattanooga, TN

$13,100,000

Hidden Creek

Hamilton

Chattanooga, TN

$11,100,000

Lakeshore Landing

Madison

Jackson, MS

$8,925,000

River Trace II

Shelby

Memphis, TN

$6,675,000

Vistas

Bibb

Macon, GA

$8,000,000

Hidden Lake I

Fulton

Union City, GA

$7,700,000

Park Walk

Clayton

College Park, GA

$5,500,000

Woodridge

Hinds

Jackson, MS

$8,500,000

Lincoln on the Green

Shelby

Memphis, TN

$34,400,000

Paddock Club Lakeland I and II

Polk

Lakeland, FL

$30,000,000

Paddock Club Jacksonville I, II, and III

Duval

Jacksonville, FL

$34,400,000

Highland Ridge

Greenville

Greenville, SC

$4,290,000

Spring Creek

Greenville

Simpsonville, SC

$5,603,000

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT AA TO

SECOND AMENDED AND RESTATED

MASTER CREDIT FACILITY AGREEMENT

 

SCHEDULE OF APPROVED

PROPERTY MANAGEMENT AGREEMENTS

 

Property Name

Manager

 

1.

Abbington Place

Mid-America Apartment Communities, Inc.

2.

Paddock Club Montgomery

Mid-America Apartment Communities, Inc.

3.

Terraces at Towne Lake II

Mid-America Apartment Communities, Inc.

4.

Terraces at Fieldstone

Mid-America Apartment Communities, Inc.

5.

Paddock Club Columbia I and II

Mid-America Apartment Communities, Inc.

6.

The Mansion

Mid-America Apartment Communities, Inc.

7.

Brentwood Downs

Mid-America Apartment Communities, Inc.

8.

Calais Forest

Mid-America Apartment Communities, Inc.

9.

Southland Station II

Mid-America Apartment Communities, Inc.

10.

Fairways at Hartland

Mid-America Apartment Communities, Inc.

11.

Paddock Club Murfreesboro

Mid-America Apartment Communities, Inc.

12.

Whisperwood

Mid-America Apartment Communities, Inc.

13.

River Trace I

Mid-America Apartment Communities, Inc.

14.

Wildwood I

Mid-America Apartment Communities, Inc.

15.

Three Oaks I

Mid-America Apartment Communities, Inc.

16.

Westbury Springs

Mid-America Apartment Communities, Inc.

17.

Hickory Farms

Mid-America Apartment Communities, Inc.

18.

Gleneagles

Mid-America Apartment Communities, Inc.

19.

The Oaks

Mid-America Apartment Communities, Inc.

20.

TPC Greenville

Mid-America Apartment Communities, Inc.

21.

TPC Huntsville

Mid-America Apartment Communities, Inc.

22.

Eagle Ridge

Mid-America Apartment Communities, Inc.

23.

River Hills

Mid-America Apartment Communities, Inc.

24.

Stonemill Village

Mid-America Apartment Communities, Inc.

25.

Woodwinds

Mid-America Apartment Communities, Inc.

26.

Tanglewood

Mid-America Apartment Communities, Inc.

27.

Wood Hollow

Mid-America Apartment Communities, Inc.

28.

Belmere

Mid-America Apartments, L.P.

 

29.

Bradford Chase (WV)

Mid-America Apartments, L.P.

 

30.

Crosswinds

Mid-America Apartments, L.P.

 

31.

Fairways at Royal Oak

Mid-America Apartments, L.P.

 

32.

Grand Reserve

Mid-America Apartments, L.P.

 

33.

Hermitage at Beechtree

Mid-America Apartments, L.P.

 

34.

Hidden Lake II

Mid-America Apartments, L.P.

 

35.

High Ridge

Mid-America Apartments, L.P.

 

36.

Howell Commons

Mid-America Apartments, L.P.

 

37.

Kirby Station

Mid-America Apartments, L.P.

 

38.

Lakepointe

Mid-America Apartments, L.P.

 

 

 


--------------------------------------------------------------------------------

 

 

39.

Lakeside

Mid-America Apartments, L.P.

40.

Marsh Oaks

Mid-America Apartments, L.P.

41.

Napa Valley

Mid-America Apartments, L.P.

42.

Park Haywood

Mid-America Apartments, L.P.

43.

Park Place

Mid-America Apartments, L.P.

44.

Pear Orchard

Mid-America Apartments, L.P.

45.

Savannah Creek

Mid-America Apartments, L.P.

46.

Shenandoah Petersburg

Mid-America Apartments, L.P.

47.

Somerset

Mid-America Apartments, L.P.

48.

Southland Station I

Mid-America Apartments, L.P.

49.

Steeplechase

Mid-America Apartments, L.P.

50.

Sutton Place

Mid-America Apartments, L.P.

51.

Terraces at Towne Lake I

Mid-America Apartments, L.P.

52.

Tiffany Oaks

Mid-America Apartments, L.P.

53.

Village

Mid-America Apartments, L.P.

54.

Westside Creek I

Mid-America Apartments, L.P.

55.

Willow Creek

Mid-America Apartments, L.P.

56.

Links at Carrollwood

Mid-America Apartments, L.P.

57.

Grand View

Mid-America Apartments, L.P.

58.

Three Oaks II

Mid-America Apartments, L.P.

59.

Wildwood II

Mid-America Apartments, L.P.

60.

Lighthouse Court

Mid-America Apartments, L.P.

61.

Colony at South Park

Mid-America Apartments, L.P.

62.

Woodstream

Mid-America Apartments, L.P.

63.

Walden Creek

Mid-America Apartments, L.P.

64.

Cedar Mill

Mid-America Apartments, L.P.

65.

Hamilton Pointe

Mid-America Apartments, L.P.

66.

Hidden Creek

Mid-America Apartments, L.P.

67.

Lakeshore Landing

Mid-America Apartments, L.P.

68.

River Trace II

Mid-America Apartments, L.P.

69.

Vistas

Mid-America Apartments, L.P.

70.

Hidden Lake I

Mid-America Apartments, L.P.

71.

Park Walk

Mid-America Apartments, L.P.

72.

Woodridge

Mid-America Apartments, L.P.

73.

Lincoln on the Green

Mid-America Apartments, L.P.

74.

Paddock Club Lakeland I and II

Mid-America Apartments, L.P.

75.

Paddock Club Jacksonville I, II and III

Mid-America Apartments, L.P.

76.

Highland Ridge

Mid-America Apartments, L.P.

77.

Spring Creek

Mid-America Apartments, L.P.



 


--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

Credit Enhancement Fee Schedule

 

 

Counter Party

Swap Effective Date

Maturity

Principal

Credit Enhancement Fee

 

SunTrust

K 6/1/2003

6/1/2010

50,000,000

18 basis points

Deutsche Bank

U 9/1/2004

9/1/2011

50,000,000

17 basis points

Deutsche Bank

U 12/1/2004

12/1/2011

25,000,000

17 basis points

RBC Capital Markets

5/2/2005

5/1/2012

50,000,000

17 basis points

Deutsche Bank

12/1/2005

3/1/2012

50,000,000

17 basis points

RBC Capital Markets

12/1/2005

3/1/2013

50,000,000

20 basis points

Deutsche Bank

12/1/2005

6/1/2013

25,000,000

20 basis points

Deutsche Bank

2/1/2006

2/1/2013

25,000,000

20 basis points

 

 

 

 

 

 

 

 